Case 1:04-cr-00048-JSR Document 1262 Filed 12/04/20 Page 1 of 6

UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
UNITED STATES OF AMERICA, :
04 Cr. 48-20 {JSR}
-y-
MEMORANDUM ORDER
NELSON MARTINEG,
Defendant. :
8 8 8 i x

JED S. RAKOFF, U.5.D.d.

Before the Court is the motion of defendant Nelson Martinez
for compassionate release pursuant to 18 U.S.C. § 3582(c) (1) (A).
For the reasons set forth below, the motion is granted.

The relevant background of this case is as follows. Martinez
was a leader of the “Hellbound” conspiracy, which distributed crack
cocaine in the Mitchell Houses in the Bronx from 1994 to 2005.
Order as to Nelson Martinez 1 (“2016 Order”), Dkt. No. 1151. Over
the life of the offense, Martinez sold more than 150 kilograms of
crack cocaine. 2016 Order at 2. On March 14, 2007, Martinez was
convicted by a jury of one count of conspiracy to distribute and
possess with intent to distribute 50 grams and more of mixtures
and substances containing cocaine base, in violation of 21 U.S.C.
$§ 846, B4l(a), B41 (b) (1) (A). Dkt. No. 379 (superseding
indictment); Dkt. No. 503 (judgment). On June 28, 2007, this Court

sentenced Martinez to 360 months’ imprisonment. Dkt. No. 503.

 
Case 1:04-cr-00048-JSR Document 1262 Filed 12/04/20 Page 2 of 6

The Court has since twice reduced Martinez’s sentence. On
December 4, 2009, the Court reduced Martinez’s sentence by three
years to 324 months’ imprisonment, concluding that Martinez had
“demonstrated a consistent desire to make positive change while
incarcerated and did so without any expectation of reward through
resentencing.” Dkt. No. 972, at 2. And on May 30, 2019, the Court
reduced his sentence by another three years to 288 months’
imprisonment pursuant to the First Step Act, in light of the
“substantial change in the [applicable statutory] minimum and
maximum” penalties and Martinez’s post-sentencing conduct.” Dkt.
No. 1215. Martinez, who is currently housed at the FCI Loretto
facility in Loretto, Pennsylvania, is now scheduled for release on
April 7, 2026. Including good time credits, Martinez has served
nearly seventeen years of his twenty-four-year sentence, or
roughly 70%.

On October 13, 2020, Martinez brought the instant motion
seeking release pursuant to 18 U.S.C. §& 3582 (c) (1) (A), cue to the
combination of his underlying medical conditions (including type
II diabetes, hypertension, and asthma) and the threat presented by
the COVID-19 pandemic. Dkt. No. 1256. After briefing, the Court
held a telephonic argument on the motion earlier this week.
Yesterday, in a telephonic conference convened pursuant to the

Court's individuat rules, the parties informed the Court that

 
Case 1:04-cr-00048-JSR Document 1262 Filed 12/04/20 Page 3 of 6

Martinez, along with numerous other inmates at FCI Loretto, had
tested positive for COVID-19.

Under § 3582(c)(1) (A), once a defendant has exhausted his
administrative remedies, a district court may reduce a defendant's
sentence when (1) “extraordinary and compelling reasons warrant
such a reduction,” (2) the court has “consider[ed] the factors set
forth in section 3553(a) to the extent that they are applicable,”
and (3) “such a reduction is consistent with the applicable policy
statements issued by the Sentencing Commission,” including that
the defendant not be a “danger to the safety of any other person
or to the community.”

The Court easily finds, and the Government either expressly
concedes or does not dispute, that Martinez has met the exhaustion
requirement, that Martinez’s diabetes constitutes an extraordinary
and compelling reason for his release, and that Martinez does not
pose a danger to any person or community. As a result, the only
point of contention is whether the Section 3553{a) factors favor
a sentence reduction.

The Court finds that the Section 3553(a) factors weigh in
favor of Martinez’s immediate release. While the Court's original
360-month sentence {and its subsequently amended 324~month
sentence) reflected the seriousness of Martinez’s offense and was,
at the time, sufficient, but no greater than necessary, to achieve

the purposes of sentencing, the Court's analysis must adapt to the

 
Case 1:04-cr-00048-JSR Document 1262 Filed 12/04/20 Page 4 of 6

extraordinary and compelling reasons that now militate in favor of
his release. Specifically, due to the risks presented by his recent
COVID-19 diagnosis, the “history and characteristics of the
defendant” and the “need... to provide the defendant with needed

medical care,” § 3553{a), now weigh strongly in favor of
Martinez’s release, given the severe health risk that continued
incarceration poses to him. In addition, in the time since this
Court last reduced his sentence, Martinez has continued to devote
himself to rehabilitation and self-betterment, a factor that is
“plainly... relevant to ‘the history and characteristics of the

defendant.'” Pepper v. United States, 562 U.S. 476, 491, (2011) .#

 

Finally, the Court is persuaded that Martinez will have the
benefit of a strong network of friends and family who will help
him reacclimate to society, a fact supported by the submission of
numerous letters submitted on his behalf. As the defense
represented to the Court, Martinez will live with his mother ina
two-bedroom apartment where he will be able to self-quarantine and

convalesce. Accordingly, the Court concludes that reducing

 

| The Court is not persuaded by the Government’s suggestion
that, while Martinez “has meaningfully engaged in rehabilitation,
insofar as that effort called for a sentence reduction, it was
accounted for in the defendant’s May 2019 resentencing.” The
Government's Memorandum of Law in Opposition to the Defendant's
Motion for Compassionate Release Under 18 U.S.C. § 3582 (c) (1) (A),
Dkt. No. 1259, at 7. Even if the Court’s most recent sentence
reduction accounted for Martinez’s rehabilitation, it obviously
did not account for the possibility that Martinez would contract
a deadly disease to which he would be especially vulnerable.

 
Case 1:04-cr-00048-JSR Document 1262 Filed 12/04/20 Page 5 of 6

Martinez’s sentence to time-served followed by supervised release
would be sufficient but not greater than necessary to reflect the
seriousness of defendant’s offense, promote respect for the law,
provide just punishment, afford adequate deterrence to criminal
conduct, and protect the public from further crimes of the
defendant.

k* * ee

For the foregoing reasons, Martinez’s motion for
compassionate release is granted, and his term of imprisonment is
reduced to time served, followed by the five years of supervised
release originally imposed in this case. During the five-year
period of supervised release, Martinez shall he subject to ail the
conditions of supervised release set forth in the Judgment dated
June 28, 2007. Dkt. No, 503.

The Government is ORDERED to release Martinez from custody
immediately. To protect Martinez, his family, and the public, the
Court will require Martinez to self-quarantine for fourteen days,
physically distancing himself from any other occupants of his home.

Tt is FURTHER ORDERED that the parties shail meet and confer
and submit a proposed order governing the conditions of Martinez’s
release, including his period of 14 days of self-quarantine, no

later than today 5:00 p.m.

 
Case 1:04-cr-00048-JSR Document 1262 Filed 12/04/20 Page 6 of 6

SO ORDERED.
Dated: New York, NY “pe A. UW

December 4, 2020 sols. RAKOFF, U. — D.J.

 
